Title: From George Washington to Major General William Heath, 8 September 1776
From: Washington, George
To: Heath, William

 

Dear Sir.
Head Quarters New York Sept. 8th 1776.

I have lately reciev’d information (on which I can in some measure rely) that it is impracticable for carriages to pass from Harlem point or any of the landing places contiguous to it, towards King’s bridge any other way than along the public roads; I should therefore concieve it would be highly expedient to throw every impediment and obstruction in the ways leading from the above mentioned places as also in the roads leading from Morrissena & Delancy’s mills, & indeed any other, which you concieve there is a probability of the enemy’s making use of, in order to prevent or at least delay them in the conveyance of their artillery: In some places it may be necessary to fell trees across the roads; in others I would recommend deep pits to be dug; in short I must request you will have them broke up & destroy’d in such a manner as to render them utterly impassable; N.B. I mean those roads within your district leading from King’s bridge down to the points on which it is supposd the enemy will land. I am Sir Yr Most Obedt Servt

Go: Washington


P.S. As the money is now arrived, you will order to be delivered in all the pay abstracts for July & Augt.

